Case 8:18-cr-00492-JDW-JSS Document 38 Filed 01/25/19 Page 1 of 1 PageID 70



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO: 8:18-cr-492-T-27JSS

BREANNA KNIGHTS


                           ACCEPTANCE OF PLEA OF GUILTY
                            AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts Two and

Seven of the Indictment is now accepted and the Defendant is adjudged guilty of such offenses.

       Sentencing is hereby scheduled for March 25, 2019 at 2:00 P.M. Counsel of record and/or

the United States Probation Office shall contact the courtroom deputy should it be anticipated that

this hearing will exceed thirty (30) minutes.

       IT IS SO ORDERED in Tampa, Florida this 25th day of January, 2019.




Copies to:     U.S. Attorney's Office
               U.S. Probation Office
               U.S. Marshal's Office
               U.S. Pretrial Services
               Counsel
               Defendant
